TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00471-CV


                             Katherine Yager Rogers, Appellant

                                              v.

                                  Victor J. Rogers, Appellee


               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-14-001893, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Katherine Yager Rogers has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________________
                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: June 27, 2018